FILED
                              NOT FOR PUBLICATION                           NOV 30 2009

                                                                       MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T O F AP PE ALS




                              FOR THE NINTH CIRCUIT



 MAHENDRAKUMAR PATEL, aka                         No. 07-70621
 Mahendra Kumar Patel,
                                                  Agency No. A091-638-481
               Petitioner,

   v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Mahendrakumar Patel, a native and citizen of India, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order affirming an immigration

judge’s removal order. We have jurisdiction pursuant to 8 U.S.C. § 1252. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

RB/Research
review “whether substantial evidence supports a finding by clear, unequivocal, and

convincing evidence that [petitioner] abandoned his lawful permanent residence in

the United States.” Khodagholian v. Ashcroft, 335 F.3d 1003, 1006 (9th Cir.

2003). We review de novo due process claims in immigration proceedings. Ram

v. INS, 243 F.3d 510, 516 (9th Cir. 2001). We deny the petition for review.

       Substantial evidence supports the BIA’s determination that the government

met its burden of showing Patel abandoned his lawful permanent resident status

because the record does not compel the conclusion that he consistently intended to

promptly return to the United States. See Singh v. Reno, 113 F.3d 1512, 1514 (9th

Cir.1997) (stating that “[t]he relevant intent is not the intent to return ultimately,

but the intent to return to the United States within a relatively short period”); see

also Chavez-Ramirez v. INS, 792 F.2d 932, 937 (9th Cir.1986) (holding alien’s trip

abroad is temporary only if he has a “continuous, uninterrupted intention to return

to the United States during the entirety of his visit”).

       Contrary to Patel’s contention, the BIA did not rely on his untranslated

sworn statement in reaching its September 22, 2003, decision, thus his due process

claim fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000).




RB/Research                                 2                                     07-70621
       Patel’s remaining contentions lack merit.

       PETITION FOR REVIEW DENIED.




RB/Research                              3         07-70621